J-S22016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.F., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.S., MOTHER                    :   No. 606 EDA 2022

                Appeal from the Order Entered January 25, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001045-2020


    IN THE INTEREST OF: Z.G., JR.,             :   IN THE SUPERIOR COURT OF
    A MINOR                                    :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: N.S., MOTHER                    :   No. 607 EDA 2022

                Appeal from the Order Entered January 25, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001046-2020


BEFORE:       BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY McCAFFERY, J.:                           FILED AUGUST 30, 2022

        N.S. (Mother) appeals1 from the permanency review orders entered

January 25, 2022, in the Philadelphia Court of Common Pleas, suspending

visitation with her daughter, E.F., born in October 2012, and son, Z.G., Jr.

(Z.G.), born in June 2020 (collectively, the Children), pending further order of

court. While the Philadelphia Department of Human Services (DHS) has filed

motions for goal changes and for termination of Mother’s parental rights, at


____________________________________________


1   Mother’s two appeals were consolidated by this Court on May 18, 2022.
J-S22016-22


this time the goal remains reunification. Mother avers the trial court erred by:

(1) failing to make reasonable efforts to maintain the parent-child

relationship; (2) considering her criminal case, in which she is accused of

abusing the Children’s sibling; and (3) determining that termination of

visitation was in the Children’s best interest. We affirm.

                            I. Appealability of Orders

       Preliminarily, we sua sponte review whether we have jurisdiction to

review the instant appeal.        In particular, we must determine whether the

orders in question are appealable orders. See Interest of L.B., 229 A.3d

971, 975 (Pa. Super. 2020). “‘An appeal lies only from a final order, unless

permitted by rule or statute.’ Generally, a final order is one that disposes of

all claims and all parties. See Pa.R.A.P. 341(b).” Id.

       In Interest of L.B., the juvenile court issued a permanency review

order, which suspended the father’s visitation pending a recommendation by

the child’s therapist, and set a date for a subsequent permanency review

hearing. Id. at 974-75. On appeal, this Court concluded the order was not a

final order, as it did not dispose of all claims and parties.2 Id. at 975.




____________________________________________


2 Meanwhile, “[a]n order granting or denying a goal change request, in a case
involving a dependent child, is an appealable order.” Interest of: L.B., 229
A.3d at 975 n.4 (citation omitted).


                                           -2-
J-S22016-22


      However, the Interest of L.B. Court determined the order was

appealable under the collateral order doctrine. Interest of L.B., 229 A.3d at

976-77.

      The “collateral order doctrine” exists as an exception to the finality
      rule and permits immediate appeal as of right from an otherwise
      interlocutory order where an appellant demonstrates that the
      order appealed from meets the following elements: (1) it is
      separable from and collateral to the main cause of action; (2) the
      right involved is too important to be denied review; and (3) the
      question presented is such that if review is postponed until final
      judgment in the case, the claimed right will be irreparably lost.
      See Pa.R.A.P. 313.

      Our Supreme Court has directed that Rule 313 be interpreted
      narrowly . . . . To invoke the collateral order doctrine, each of the
      three prongs identified in the rule’s definition must be clearly
      satisfied.

Id. at 975 (citations omitted).    The Court determined the first prong was

satisfied, where the father’s challenge — to “the juvenile court’s decision to

outsource to a therapist the determination of when his visits with [the child]

may or may not resume” — was “clearly separable from and collateral to the

main cause of action.” Interest of L.B., 229 A.3d at 977. The Court further

reasoned:

      [B]ecause this order resulted in the complete denial of visitation,
      it is both a “right . . . too important to be denied review,” and “if
      review is postponed until final judgment in the case, the claimed
      right will be irreparably lost.”          [See] Pa.R.A.P. 313(b).
      Accordingly, . . . this order satisfies both the second and third
      prongs of the collateral order doctrine.

Id. at 976.




                                      -3-
J-S22016-22


       We conclude the instant order, indefinitely suspending all of Mother’s

visitation, while the permanency goal remained reunification, is analogous to

the order in Interest of L.B. Mother’s challenge to the suspension of her

visitation is separate from and collateral to the main dependency matter; the

complete denial of visitation to her is a right too important to be denied

review; and her claim will be irreparably lost of review is postponed until final

judgment in this matter.          See Interest of L.B., 229 A.3d at 976-77.

Accordingly, we conclude the orders are appealable pursuant to the collateral

order doctrine, and we have jurisdiction to review Mother’s appeal.         See

Pa.R.A.P. 313; Interest of L.B., 229 A.3d at 976-77.

                         II. Facts & Procedural History

       We first summarize the relevant history concerning the Children’s

sibling, M.T.S., Jr. (Sibling), who is not a subject of the instant dependency

matters, but who is significant to the trial court’s finding of aggravated

circumstances against Mother.          On August 28, 2018, DHS received a child

protective services (CPS) report alleging Mother physically abused (Sibling),

then one year old. At this time, E.F. was approximately five years old, and

Z.G. was not born yet.3         DHS obtained an order of protective custody for

Sibling, and he was placed in the care of the maternal grandmother



____________________________________________


3 See Trial Ct. Op., 4/20/20, at 6-7, 12 (E.F. was seven years old in the fall
of 2020).


                                           -4-
J-S22016-22


(Grandmother), with whom E.F. lived. Sibling was adjudicated dependent on

September 12th and committed to DHS. Trial Ct. Op. at 2, 6.

      Mother gave birth to Z.G. on June 22, 2020. Mother, E.F., and Z.G.

moved into a shelter. Trial Ct. Op. at 7-8. DHS visited them and in-home

services were implemented.        Id. at 8.       At that time, “Mother had been

attending mental health treatment . . . since October 2019. She completed

parenting education . . . and a housing program on April 29, 2020.” Id.

      At this juncture, we note Mother was diagnosed with bipolar disorder,

attention   deficit   hyperactivity   disorder,    and   suicidal    ideations   while

incarcerated.   Trial Ct. Op. at 3.    Mother also told DHS “she suffers from

anxiety and depression. [She] has an IQ of 65 and is currently on probation

in Montgomery County for charges related to assault, retail theft, and drugs.”

Id. at 11. Furthermore, E.F.’s father and Z.G.’s father “are not involved in

the care of their respective children.” Id. at 12.

      On July 20, 2020, the trial court discharged DHS’ commitment of Sibling

and ordered his return to Mother’s care. Trial Ct. Op. at 8. On July 31st,

Mother was discharged from the shelter due to her non-compliance with rules.

Id.   She and the Children moved into an apartment.                 On August 3rd, a

Community Umbrella Agency (CUA) visited the family and determined the

Children were safe at that time. Id.

      On September 8, 2020, DHS received a child protective services report,

stating Sibling was taken to the emergency room that day by a young adult


                                       -5-
J-S22016-22


male cousin, who stated “all the bruises came from a fall from the jungle gym”

the day before.4 Trial Ct. Op. at 9. “An X-ray revealed [Sibling] sustained a

left humeral condylar avulsion fracture,” or an injury to the elbow. See id.

Hospital staff determined Sibling “had multiple bruises and abrasions on his

arms[,] legs [and upper lip], swelling of his left arm[,] bruises on his eyes and

right ear[,] a healing loop mark and healing abrasion on his back, and elevated

liver enzymes.”      Id. at 9-10.      The Child Protection Team found: (1) “the

patterned bruising was the result of being hit with a cord or belt;” and (2) “the

injuries to his head and the fractured arm would not have resulted from a

single fall, as reported[.]” Id. at 10. Sibling required surgery for his arm.

Id. Mother admitted to DHS that Sibling was in her care at the time of the

alleged playground incident, and claimed he was “clumsy and sustains many

bruises due to his light complexion.” Id. at 11.

       “On September 9, 2020, DHS visited Mother’s home after learning that

she had not taken Z.G. to the hospital for a skeletal exam, as requested.”

Trial Ct. Op. at 11. Mother “stated that Z.G. was in the care of his Maternal

Aunt . . . and E.F. was in the care of her Paternal Grandmother.”            Id.

Meanwhile, on September 11th, DHS obtained an order of protective custody

for Sibling “and placed him in the care of Maternal Aunt.”        Id. at 12. On



____________________________________________


4 When DHS visited the hospital the following day, it “was informed that
[Sibling’s] Father had transported him to the hospital.” Trial Ct. Op. at 10.


                                           -6-
J-S22016-22


September 18th, he “was placed in a confidential medical foster home[,]

where he currently remains.” Id.

       On October 2, 2020, DHS filed urgent dependent petitions for E.F. and

Z.G. On October 26th, Mother was arrested in connection with the abuse of

Sibling and charged with aggravated assault, simple assault, endangering the

welfare of children, and recklessly endangering another person.       She was

incarcerated at Riverside Correctional Facility, and released on December 15th

with a condition that she have no contact with Sibling. Trial Ct. Op. at 13. It

appears this criminal matter was still pending at the time of the January 25,

2022, emergency hearing. See N.T. at 35.

       On December 29, 2020, Mother removed E.F. and Z.G. from the homes

they were residing in. That same day, “upon further assessment by DHS and

the Philadelphia Police, [the Children] were found at the home of” S.R., and a

safety plan was implemented for them to remain there. Trial Ct. Op. at 13.

       On January 6, 2021, at a permanency review hearing for Sibling, the

trial court found aggravated circumstances existed,5 and ordered that no

efforts be made to reunify him with Mother. Trial Ct. Op. at 14-15. On the

same day, the trial court also found aggravated circumstances with respect to



____________________________________________


5 See 42 Pa.C.S. § 6302 (defining “aggravated circumstances” to include
circumstance where “[t]he child or another child of the parent has been the
victim of physical abuse resulting in serious bodily injury, sexual violence or
aggravated physical neglect by the parent[ ]”).


                                           -7-
J-S22016-22


Mother and the Children, adjudicated them dependent, transferred legal

custody to DHS, and placed the Children in a confidential foster care location.

Id. at 15. The court directed that Mother “have line of sight, sound supervised

visits at the agency.” Id.

      Mother was referred for an intensive anger management program,
      to attend [Behavioral Health Services] for consultation/evaluation,
      and to be referred for a parental capacity evaluation[ and] the
      Court’s Central Evaluation Unit (CEU) for a forthwith drug screen,
      dual diagnosis assessment, and three random drug screens, as
      well as to the Achieving Reunification Center (ARC) for appropriate
      services.

Id.

      Mother had visits with the Children through November 2021.              N.T.

Motion, 1/25/22, at 27. DHS reported that from January of 2021, “Mother

has displayed increasingly unmanageable behaviors.         [She] has lodged at

least [23] complaints and/or grievances concerning the Children’s status,

various assigned Community Umbrella Agency . . . staff members, and/or

various foster caregivers.” Trial Ct. Op. at 16. By way of example, on January

14, 2021, Mother was

      visibly upset that CUA manager Ronara Jones had brought the
      Children to [a supervised] visit and declared she would file a police
      report against Ms. Jones for harassment and threats, alleging that
      Ms. Jones had threated to kill her, blow her head off[ ] and never
      let [her] see the kids again. Mother was able to de-escalate after
      redirection.

Id. at 17 (emphasis omitted). That same month, Mother also threated “to

shoot the case management team.” Id. at 37; N.T. at 16. Over that same

period (beginning January of 2021), DHS received at least 14 reports alleging

                                      -8-
J-S22016-22


the mistreatment or neglect of the Children in their various confidential foster

placements, all of which were investigated and found to be “invalid.” Trial Ct.

Op. at 15. After May of 2021, DHS was “unable to verify Mother’s mental

health treatment.” Id. at 25.

      Between January 2021 and January 2022, E.F., who was then eight or

nine years old, was placed in 11 different foster homes. Trial Ct. Op. at 38.

Kasey Roscoe, a former CUA case manager in this case, testified:

      The movement to different foster homes occurred because Mother
      told E.F. she did not have to listen to the foster parents and [to]
      be defiant. The foster parents [were] unable to deal with [E.F.]
      and . . . submit[ted] their 30-day notice to end her stay. At
      supervised visits, Mother . . . question[ed] E.F. about the foster
      parents and then reports would be filed, and E.F. would have to
      be moved to another foster home. [N.T. at 29-30.]

Id. Although it was recommended for E.F. to be evaluated for mental health

treatment, Mother refused to sign consent forms. Id. at 16, 17, 42.

      On December 16, 2021, DHS filed the underlying motions for an

emergency hearing regarding Mother’s visitation with E.F. and Z.G.          DHS

noted the Children’s next case listing was February 3rd, but averred: (1) the

Children experienced significant displacement disruptions due to Mother’s

increasingly unmanageable behavior; and (2) DHS and CUA were unable to

effectively re-direct Mother’s escalating behavior at supervised visits, and thus

unable to ensure the Children’s emotional and physical safety. DHS requested

virtual visitation between Mother and the Children, as well as permission to

authorize that E.F. be referred for trauma therapy. On January 19, 2022, DHS


                                      -9-
J-S22016-22


filed petitions for a goal change and for the termination of Mother’s parental

rights.

       The trial court conducted a hearing on January 25, 2022. DHS advised

the court it sought to proceed on the motion to modify Mother’s visitation only.

N.T. at 6, 8.     DHS would then proceed on the termination petition at the

already-scheduled February 3rd hearing, where it would present the testimony

of an expert witness. Id. at 7.

       Mother was present, testified, and was represented by counsel. DHS

presented the testimony of: Crystal Robinson, CUA Assistant Program

Director; Ms. Roscoe, former CUA case manager; and Tommy SanMiguel,

former CUA case manager supervisor. The Children were represented by a

child advocate. We note that at the time of the hearing, E.G. was nine years

old and Z.G. was 19 months old.

       Crystal Robinson oversaw the Children’s case from December 2019 to

May of 2021. She testified that implementation of the trial court’s orders was

“difficult” as a result of Mother’s conduct. N.T. at 10-11. She explained:

       [I]t was very difficult for . . . the case managers [and] supervisors
       to offer redirection for simple things such as what to feed the
       [C]hildren or not to do certain things, [such as] lifting up clothes
       and checking them and exposing their body parts in the middle of
       a visit.6


____________________________________________


6 Previously, Mother “reportedly exhibited inappropriate behavior during visits
[with Sibling] and undressed [him] to check for marks and bruises[. T]he
[c]hild appeared uncomfortable at those times.” Trial Ct. Op. at 14.


                                          - 10 -
J-S22016-22


N.T. at 11. Mother became “irate and upset” when the case management

team said something “that she doesn’t want to hear” or there was a change

“that she doesn’t like.” Id. at 23. She screamed and cursed at, and was

disrespectful to, the staff who supervised the visits. Id. at 21. This behavior

occurred so soften that caseworkers did not want to supervise visits. Id. at

12. Accordingly, CUA “had a significant amount of case management changes

as a result of [Mother’s] constant complaints, investigations, grievances,

police reports, requests for stay-away orders and threats.” Id. at 10. One

CUA social worker did obtain a stay-away order against Mother. Id. at 25.

Ms. Robinson recounted Mother’s threat in January 2021, immediately

following the Children’s placement, to shoot the case management team. Id.

at 15. Ms. Robinson did not believe Mother’s supervised visitation should be

expanded, as the quality of visits did not improve. Id. at 18.

      Ms. Roscoe, who managed this case from May of 2021 to January of

2022, testified, by way of further example of Mother’s inappropriate behavior,

about a supervised visit in October of 2021. Ms. Roscoe informed Mother that

visits falling on Thanksgiving and Christmas would be rescheduled “to earlier

in the week,” and Mother became upset, yelled, and screamed. N.T. at 36.

Mother called the “hotline” and reported she “wanted a new case manager”

and that Ms. Roscoe did not “want to do [her] job.” Id. at 37. The Children

were present at this time.    Mother also made a police report against Ms.

Roscoe, alleging Ms. Roscoe was harassing Mother, going to “her job and her


                                    - 11 -
J-S22016-22


home[ and] waiting for her to come out, calling her asking to meet up,” and

threatening she knew “people that could end [Mother’s] life[.]” Id. at 38-39.

      Additionally, Ms. Roscoe testified that during visits, Mother encouraged

E.F. to make complaints against her foster parents and to defy her foster

parents. N.T. at 30, 32. Mother additionally attempted to gain information,

including from E.F., about the Children’s confidential placements, and she took

a picture of a foster parent’s car license plate. Id. at 31, 34, 46, 52. She

further told E.F. to take pictures and videos of Sibling during their sibling

visits, despite the stay-away order in her pending criminal matter. Id. at 35.

Ms. Roscoe opined it was not possible to implement line of sight/line of hearing

supervised visitation, either in the community or at the agency. Id. at 42.

      Ms. Robinson and Ms. Roscoe both testified E.F.’s behavior in the foster

homes and school worsened, as E.F. lied, stole, acted out, and acted defiantly.

N.T. at 19, 29. Ms. Roscoe stated that “usually,” following a visit, the foster

parent would report E.F.’s behavior was worse, and E.F. would tell them “her

mom said . . . she doesn’t have to listen to them,” and E.F. ignored the foster

parents “when they’re redirecting her on things.” Id. at 47. Ms. Robinson

stated this behavior contributed “to the disruptions in the placements.” Id.

at 19. As stated above, E.F. had 11 different placements from January 2021

to January 2022. Id. at 30. Eventually, the Children, who had been placed

together, were separated as a result. Id. at 48.




                                     - 12 -
J-S22016-22


          Z.G., who was 19 months old, “play[ed] around in the room” during

visits.    See N.T. at 29.   Ms. Roscoe believed that “because he’s a baby,

[Mother’s behavior did not] affect him too much.” Id. Z.G. has remained in

the same placement since the Children were separated.                 Id. at 48.

Nevertheless, given the multiple placement disruptions, it was difficult to

implement necessary services.      Id.     Furthermore, due to E.F.’s instability,

sibling visits had not been instituted as of the date of the hearing. Id.

          Ms. Roscoe’s supervisor and former CUA case manager supervisor,

Tommy SanMiguel, was assigned to the Children’s case from May of 2021

through January 2022.        N.T. at 52.     He likewise testified that Mother’s

behaviors persisted with unsuccessful redirection: “Every month, there was

an issue with the case, that we decided to [have the CUA staff supervise the

visits,] because clearly [the] workers were overwhelmed with the case.” Id.

at 53. Mr. SanMiguel also described an unsuccessful attempt during a visit in

November of 2021 to provide Mother a letter with protocols for supervised

visitation. See id. at 56. Mother refused to accept the letter and, in the

Children’s presence, had a 30-minute “outburst,” in which she stated “she’s

not willing to follow the rules[ and does not] care about the rules,” “curs[ed]

out” Mr. SanMiguel, and used a derogatory racial slur.        Id. at 56-57. Mr.

SanMiguel believed “the only way that we could do [visitation] would be

virtually.” Id. at 60.




                                     - 13 -
J-S22016-22


       Mother testified that during visits, she never threatened anyone, and no

CUA staff or anyone supervising the visits ever redirected her or told her she

was acting inappropriately. N.T. at 67, 69. Instead, “the only time [she] was

approached” by a staff person was when Mr. SanMiguel attempted to give her

a letter about the visits, but she refused because it “was inappropriate” and

interruptive of her time with the Children. Id. at 68. Mother denied asking

E.F. for information about the foster parents or for pictures of Sibling. Id. at

71. Mother also testified Ms. Roscoe “sat outside” her home in a red car and,

during one visit, threatened that the Children would be adopted and Ms.

Roscoe’s “baby dad . . . would make [Mother] disappear.” Id. at 72-73.

       Following the testimony, the trial court found Mother posed a grave

threat7 to the Children and “any contact, even supervised, remote contact

would be detrimental to their health.”             N.T. at 84.   The court accordingly

suspended all visitation pending further order. The court’s written orders also

prohibited Mother’s remote contact with the children.             Permanency Review

Orders, 1/25/22, at 2. The court maintained the Children’s permanency goals

of reunification.

       Thereafter, on February 23, 2021, Mother pro se filed a timely notice of

appeal at each docket, pertaining to each child, along with Pa.R.A.P.


____________________________________________


7 The trial court used the term, “existential threat,” but its on the record
discussion and opinion support a finding of a “grave threat.” See N.T. at 84;
Trial Ct. Op. at 42-44.


                                          - 14 -
J-S22016-22


1925(a)(2)(i) concise statements of errors complained of on appeal. 8 This

Court sua sponte consolidated the two appeals on May 18, 2022.

                    III. Statement of Questions Involved

       On appeal, Mother raises the following issues for our review:

       1. Whether the trial court erred as a matter of law and abused its
       discretion by not making reasonable efforts to maintain the
       relationship [between] Mother and Children [and] to preserve the
       parental relationship insofar as:

            a. The last time Mother saw Children was back in November
            of 2021, even though the visits were not officially suspended
            until the January 2022 court date.

            b. Mother is never given access to any information about the
            Children, such as medical information.

       2. Whether the trial court erred, abused its discretion and
       accepted an accusation as fact by introducing evidence that is
       currently pending under another case where Mother has not been


____________________________________________


8 As the trial court docket indicated Mother was still represented by private
counsel, Edward Wiley, Esquire, this Court entered Attorney Wiley on our
dockets as counsel. See Commonwealth v. Ellis, 626 A.2d 1137, 1139 (Pa.
1993) (there is no constitutional right to hybrid representation at trial or on
appeal). On March 31, 2022, this Court directed Attorney Wiley to file
amended Rule 1925(b) Statements by April 11th. Soon thereafter, Kimberly
Keenen, Esquire, entered her appearance for Mother in the trial court. As it
was unclear who represented Mother on appeal, this Court entered an order
on April 6th directing both Attorney Wiley and Attorney Keenen to respond as
to Mother’s representation. No responses were received. In fact, Attorney
Wiley never responded to this Court’s orders nor withdrew from these appeals.

      Nevertheless, as these appeals are designated Children’s Fast Track
appeals and amended concise statements were required to be filed by
Mother’s counsel, on April 20, 2022, this Court directed Attorney Keenen to
file amended concise statements by April 27th. Attorney Keenen complied,
and has filed the appellate brief on behalf of Mother.


                                          - 15 -
J-S22016-22


      convicted and repeatedly asserted her innocence in a case of her
      other minor child accidentally falling insofar as:

          a. Suspension of visits of Children with Mother appear to be
          due to Mother’s pending criminal trial related to other minor
          child — trial is coming up in October.

          b. Trial court is moving towards termination of parental
          rights, but Mother denies the charges levied against her and
          intends to fight the criminal allegations at trial. She enjoys
          her constitutionally guaranteed right to silence in the face of
          these accusations. Should Mother be required to testify in
          this proceeding prior to her criminal trial, those rights would
          be violated.

      3. Whether the trial court erred and abused its discretion in
      determining the best interest of the Children would best be served
      by terminating visitation in light of the evidence regarding the
      parent child bond and the detrimental effect of severing the bond
      between the minor [C]hildren and [M]other . . . insofar as:

          a. Children have good relationships with Mother and enjoy
          seeing her.

          b. The longer it goes without Mother having any contact with
          Children, that much more difficult [sic] it will be for Children
          to continue to develop a bond with [M]other.

Mother’s Brief at 4-5.

      Mother’s third issue mistakenly refers to the termination of her parental

rights. Mother’s rights have not been terminated, and the order underlying

this appeal indefinitely suspended her visitation.     Furthermore, we note

Mother presents all these issues together under one heading in the argument

section of her brief — “[DHS] failed to establish by clear and convincing

evidence Mother’s visits should be suspended.”      Id. at 9-10.    We remind

Attorney Keenen: “The argument shall be divided into as many parts as there


                                    - 16 -
J-S22016-22


are questions to be argued; and shall have at the head of each part . . . the

particular point treated therein, followed by such discussion and citation of

authorities as are deemed pertinent.” See Pa.R.A.P. 2119(a).

                IV. Standard of Review & Relevant Law

      We first observe our standard of review in dependency cases:

      [W]e must accept the facts as found by the trial court unless they
      are not supported by the record. Although bound by the facts, we
      are not bound by the trial court's inferences, deductions, and
      conclusions therefrom; we must exercise our independent
      judgment in reviewing the court's determination, as opposed to
      its findings of fact, and must order whatever right and justice
      dictate. We review for abuse of discretion. Our scope of review,
      accordingly, is of the broadest possible nature. It is this Court's
      responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied the
      appropriate legal principles to that record. Nevertheless, we
      accord great weight to the court's fact-finding function because
      the court is in the best position to observe and rule on the
      credibility of the parties and witnesses.

Interest of L.B., 229 A.3d at 977 (citation omitted).

      In dependency cases, where reunification remains the family service

goal, parental visitation will not be denied or reduced unless it poses a grave

threat to the child. In re C.J., 729 A.2d 89, 95 (Pa. Super. 1999). See also

id. at 94 (“[B]ecause of the constitutionally protected liberty interest parents

have to such visitation, parental visitation is usually not denied or limited

unless visitation with the parent poses a grave threat to the child.”). In such

circumstances, the “grave threat” standard, and not the child’s best interests,

applies. Id. at 96. “The policy underlying the ‘grave threat’ standard reflects

the desirability of continuing contact between the parent and the child. It

                                     - 17 -
J-S22016-22


underscores the importance of each parent's maintaining a meaningful and

sustaining relationship with the child.”   Interest of L.B., 229 A.3d at 976

(citation omitted).

      This Court has explained:

      The “grave threat” standard is met when the evidence clearly
      shows that the parent is unfit to associate with his or her children;
      the parent can then be denied the right to see them. This
      standard is satisfied when the parent demonstrates a severe
      mental or moral deficiency that constitutes a grave threat to the
      child.

Interest of C.B., 861 A.2d 287, 293 (Pa. Super. 2004) (citations omitted).

      When making this determination, we must take into consideration
      the express legislative policy of preservation of the family. [See]
      Juvenile Act, 42 Pa.C.S. § 6301 et seq. Therefore, the trial court
      is required to consider options such as structured visitation with
      the aid of an agency; only where there are no practicable visitation
      options can visitation be denied. . . .

Interest of Coast, 561 A.2d 762, 772 (Pa. Super. 1989) (en banc) (some

citations omitted).



                       IV. Suspension of Visitation

      Mother avers the trial court erred in suspending her visitation rights.

She reasons: (1) although her visitation was suspended in January 2022, she

has not seen the Children since November 2021 and had not been provided

any school or medical information about the Children; and (2) the court’s order

“appear[s] to be due to Mother’s pending criminal trial related to” another

child, but “Mother denies the charges levied against her and intends to fight


                                     - 18 -
J-S22016-22


the criminal allegations at trial.”9           Mother’s Brief at 9-10.   Mother also

maintains: (1) “[s]he has never failed to perform parental duties[, her] love

for her children has been evident[;]” (2) “she has gone above and beyond to

complete everything that has been asked of her[;]” (3) she “has been

consistent    with     mental    health    treatment,    attending   therapy,   anger

management classes[, and visitation,] she is employed, and her home is

appropriate.” Id. at 9. We conclude no relief is due.

       First, we note Mother fails to cite to the place in the record supporting

her insistence that she “has been consistent with mental health treatment,

attending therapy, [and] anger management classes.” See Pa.R.A.P. 2119(c)

(if reference is made to the evidence, the argument must set forth the place

in the record where the matter referred to appears); Mother’s Brief at 9. At

the hearing, Mother offered no testimony or evidence about her compliance

with mental health and other treatment.              Meanwhile, DHS averred it was

unable to verify Mother’s mental health treatment after May of 2021. See

Trial Ct. Op. at 25.



____________________________________________


9  Mother also avers, “She enjoys her constitutionally guaranteed right to
silence in the face of these accusations. Should Mother be required to testify
in this proceeding prior to her criminal trial, those rights would be violated.”
See Mother’s Brief at 10 (emphasis added). This statement is not entirely
apparent; Mother did testify at the underlying January 25, 2022, emergency
hearing on DHS’ visitation motion. We note Mother may be referring to the
February 3, 2022, termination hearing, see id. (“[T]he Trial Court is moving
towards termination of parental rights.”), but Mother does not specify so.


                                          - 19 -
J-S22016-22


      Critically, Mother fails to address the extensive testimony, as well as the

trial court’s findings, as to her escalating and inappropriate conduct at

visitation and with DHS and CUA staff, which directly affected the quality of

the visits, the Children’s emotional health and safety at the visits, and the

frequent changes in the Children’s placement. The trial court found both Ms.

Robinson and Ms. Roscoe testified credibly, while specifically finding Mother

was not credible. Trial Ct. Op. at 35, 38, 43. At the conclusion of the hearing,

the court stated Mother was a “pathological liar,” who may not be able to

“distinguish between reality and her own subjective inventions as to [her]

interactions” with the caseworkers. N.T. at 84.

      Meanwhile, we conclude the record supports the trial court’s finding that

Mother’s visitation should be suspended because it poses a grave threat to the

Children. The court reasoned:

           The totality of the record reflects that the Children have
      experienced instability during the numerous confidential
      placements. Mother’s aggressive, attacking, disruptive behaviors
      and unfounded complaints have contributed to the Children’s
      instability. Mother specifically instructs E.F. not to cooperate and
      obey the foster parents and spends visitation time questioning the
      Child about the foster families.        E.F. has had 11 different
      placements during her one-year placement and needs trauma
      therapy[;] however, Mother will not sign consents. E.F. is 9 years
      old and needs stabilization and a safe, therapeutic environment.

           Throughout the continuing life of this dependency case, the
      Court has made various attempts to restructure visitation, in
      many forms, from line of sight/line of hearing supervised visits at
      DHS to weekly virtual supervised line of sight/line of hearing
      visitation. DHS and CUA team members have made various
      attempts to supervise visits, all to no avail. All forms of visitation
      have thus far been unsuccessful due to Mother’s behavior during

                                     - 20 -
J-S22016-22


      the visits and the filing of unfounded complaints and grievances.
      After the visits, E.F.’s behavior with the foster parents is disruptive
      and she repeats what Mother has told her that she does not have
      to obey or listen to the caregivers.

           This Court heard credible, persuasive testimony from the CUA
      managers and supervisors regarding Mother’s behavior and
      actions and gives their testimony great weight.           Mother’s
      testimony, on the other hand, is not credible and holds no weight
      with this [c]ourt.    Therefore, this Court finds the evidence
      presented by DHS is clear and convincing that Mother’s visitation
      is contrary to the safety or well-being of the Children and would
      present a grave threat to them at this time.

Trial Ct. Op. at 42-43.      We reiterate the undisputed testimony by Ms.

Robinson, Ms. Roscoe, and Mr. SanMiguel, that due to Mother’s conduct,

continued supervised line of sight/line of hearing visitation was not possible.

N.T. at 18, 42, 60.

      We conclude the trial court did not abuse its discretion in finding

visitation would pose a grave threat to the Children, and thus indefinitely

suspending Mother’s visitation.

                                V. Conclusion

      For the foregoing reasons, we affirm the orders of the trial court

suspending Mother’s visitation.

      Orders affirmed.




                                      - 21 -
J-S22016-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2022




                          - 22 -